FIFTH DIVISION
                             MCFADDEN, C. J.,
                        RICKMAN, P. J. and MARKLE, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     January 5, 2021



In the Court of Appeals of Georgia
 A18A0279. WILLIAMS v. THE STATE.

      MARKLE, Judge.

      Kenneth Howard Williams was convicted of two counts of child molestation

and one count of aggravated sexual battery. Williams v. State, 347 Ga. App. 6 (815

SE2d 590) (2018). On appeal, we affirmed the child molestation convictions, but

reversed the conviction for aggravated sexual battery on the ground that the trial

court’s jury instruction under then-existing law relieved the State of its burden to

prove lack of consent. Williams, 347 Ga. App. at 9-11 (2). The Supreme Court of

Georgia granted certiorari and reversed our decision, holding that the trial court did

not plainly err in giving the complained-of jury instruction. State v. Williams, 308 Ga.

228, 232-233 (2) (838 SE2d 764) (2020).
      We now adopt the Supreme Court of Georgia’s decision as our own and

conclude that the trial court did not plainly err in giving the jury instruction. And

because nothing in the Supreme Court’s opinion affected our rulings on the merits in

the other divisions, we need not revisit them. Wilder v. State, 313 Ga. App. 448 (721

SE2d 661) (2011). However, Williams raised two ineffective assistance of counsel

claims that we did not address in the earlier opinion in light of our reversal of the

aggravated sexual battery conviction. Because the Supreme Court’s opinion and

remand to this Court puts those arguments before us, we now consider those claims.

      We begin by briefly setting out the facts relevant to Williams’s claims.1 In

2013, then-four-year-old E. H. made an outcry to her mother that her grandfather,

Williams, had been touching her private parts. Williams had his wife compose and

send an e-mail to the victim’s mother, in which Williams admitted touching the

victim, but claimed that the victim initiated the contact by taking his finger and

placing it on her vagina.

      In a forensic interview, which was recorded and played for the jury, E. H.

stated that he touched both the inside and outside of her vagina. At trial, E. H. stated



      1
          For a full recitation of the facts, see Williams, 347 Ga. App. at 7-8.

                                            2
that Williams touched her “in” her privates, but also testified that he only touched the

outside of her vagina.

      Trial counsel requested that the jury be charged as to the lesser included

offense of sexual battery for the child molestation count.2 During the jury charge

conference, the trial court expressed confusion over this request, wondering why the

lesser included applied to the molestation count but not the aggravated sexual battery

count. Trial counsel discussed the language in the indictment and confirmed that he

was requesting the charge as to the molestation count. The jury convicted Williams

on all counts, rejecting the lesser included offense of sexual battery.

      Williams filed a motion for new trial, arguing that he received ineffective

assistance of counsel due to counsel’s failure to (1) call an expert to rebut the forensic

interview, and (2) request a jury charge on the lesser included offense for aggravated

sexual battery. At the motion for new trial hearing, appellate counsel called a forensic


      2
         See Solis-Macias v. State, 356 Ga. App. 561 __ (3) (848 SE2d 180, 185 (3))
(2020) (sexual battery is lesser included offense of child molestation charge); Smith
v. State, 310 Ga. App. 392, 394 (2), 396 (3) (713 SE2d 452) (2011) (sexual battery
can be a lesser included offense of both aggravated sexual battery and child
molestation if it is supported by the evidence). Aggravated sexual battery includes the
element of penetration, whereas sexual battery does not. Smith, 310 Ga. App. at 394
(2). And molestation includes an element of intent to arouse, which aggravated sexual
battery and sexual battery do not. Id. 395-396 (3).

                                            3
psychologist, who had been retained prior to trial but was not called as a witness, to

testify as to the manner of the forensic interview. The psychologist stated that the

interview was “one of the better interviews [he’d] seen.” He explained that the

interview was not overly suggestive, but he opined that it was better not to ask

forced-choice questions that offered only two choices as possible answers.

Nevertheless, he admitted that, when given a forced-choice question about whether

Williams had touched her inside or outside of her vagina, the victim answered “both,”

thus not selecting either choice the interviewer suggested. The psychologist

acknowledged that, at the time he reviewed the interview, he was unaware that there

was an issue about whether penetration had actually occurred for purposes of the

aggravated sexual battery count. But he stated that there were many possible

explanations for the discrepancy between the victim’s statement in the interview and

her trial testimony. .

      Trial counsel then testified that he had spoken with the psychologist before trial

and decided not to call him as a witness because there were no glaring problems with

the forensic interview. He could not remember if they had discussed the issue of

penetration, but he stated that he would have if he had known that the victim would

testify at trial that there had been no penetration. Counsel further testified that he

                                          4
asked for the lesser included offense of sexual battery for the molestation charge

instead of aggravated sexual battery, even though he believed there was reasonable

doubt as to whether penetration occurred.

      The trial court denied the motion for new trial, finding that counsel made a

reasonable strategic decision not to call the forensic psychologist. As to the request

for a jury instruction on the lesser included offense of sexual battery, the trial court

found it was reasonable strategy not to request the charge because the defense was

that it never happened, and there was no prejudice because it was merely speculative

that the outcome of the trial could have been different. The trial court noted that the

jury rejected the lesser included offense on the molestation count. Williams appeals

from that order, raising the same two claims of ineffective assistance of counsel.

      To succeed on a claim that counsel was constitutionally ineffective,
      [Williams] must show both that his attorney’s performance was
      deficient, and that he was prejudiced as a result. Under the first prong of
      this test, counsel’s performance will be found deficient only if it was
      objectively unreasonable under the circumstances and in light of
      prevailing professional norms. And under the second prong, prejudice
      is demonstrated only where there is a reasonable probability that, absent
      counsel’s errors, the result of the trial would have been different. A
      “reasonable probability” is defined as a probability sufficient to
      undermine confidence in the outcome. Failure to satisfy either prong of

                                           5
      the . . . test is sufficient to defeat a claim of ineffective assistance, and
      it is not incumbent upon this Court to examine the other prong. And
      although both the performance and prejudice components of an
      ineffectiveness inquiry involve mixed questions of law and fact, a trial
      court’s factual findings made in the course of deciding an ineffective
      assistance of counsel claim will be affirmed by the reviewing court
      unless clearly erroneous.


(Citation and punctuation omitted.) Green v. State, 302 Ga. 816, 817-818 (2) (809

SE2d 738) (2018). Williams has not met his burden.

       (a) Forensic interview.

      Williams first contends that trial counsel’s performance was deficient in failing

to call the forensic psychologist to challenge the suggestive questions in the forensic

interview, and that he was prejudiced by this failure because the forensic interview

was the only evidence that there was penetration for purposes of the aggravated

sexual battery charge.

      When we consider a claim of ineffective assistance of counsel, we

      evaluate[] counsel’s performance from counsel’s perspective at the time
      of trial. As a general rule, matters of reasonable tactics and strategy,
      whether wise or unwise, do not amount to ineffective assistance of
      counsel. In other words, hindsight has no place in an assessment of the
      performance of trial counsel, and a lawyer second-guessing his own


                                           6
      performance with the benefit of hindsight has no significance for an
      ineffective assistance of counsel claim. A trial counsel’s trial tactics and
      strategic decisions, no matter how mistaken in hindsight, are almost
      never adequate grounds for finding trial counsel ineffective unless they
      are so patently unreasonable that no competent attorney would have
      chosen them.


(Citations and punctuation omitted.) Carmichael v. State, 353 Ga. App. 64, 71-72 (3)

(836 SE2d 184) (2019).



      Here, counsel made the strategic decision not to call the psychologist because

his testimony would not have been helpful in challenging the forensic interview. As

the psychologist explained at the motion for new trial hearing, the interview was one

of the better ones he had seen; it was not overly suggestive; and even though the

interviewer used forced-choice questions about whether Williams touched inside or

outside her vagina, the victim selected her own answer. Thus, the psychologist’s

testimony would not have discredited the interview, and trial counsel’s decision not

to call this witness was reasonable. See Gawlak v. State, 310 Ga. App. 757, 759 (2)

(a) (714 SE2d 354) (2011); see also Brown v. State, 292 Ga. 454, 456-457 (2) (738

SE2d 591) (2013) (trial counsel’s performance was not deficient where she did not


                                           7
call an expert because the experts she consulted expressed doubts about the defense

theory).

      Trial counsel’s testimony that he would have called the psychologist had he

known the evidence would not have definitively show penetration does not change

the analysis. Carmichael, 353 Ga. App. at 71-72 (3). We consider trial counsel’s

performance at the time of trial and not with the benefit of hindsight. Id. Moreover,

it was for the jury to evaluate the evidence and consider any contradictions between

the victim’s statements at trial and during the forensic interview. Galvan v. State, 330

Ga. App. 589, 592 (1) (768 SE2d 773) (2015). Nothing in the expert’s review called

into question the quality of the forensic interview or would have aided the jury in

weighing the testimony and deciding between the conflicting statements. As a result,

Williams has not met his burden to show he received ineffective assistance of

counsel.

      (b) Jury instruction on lesser included offense.

      Williams next argues that he received ineffective assistance of counsel based

on counsel’s failure to request a jury instruction on the lesser included offense of

sexual battery for the aggravated sexual battery count.



                                           8
       At the motion for new trial hearing, trial counsel explained that he was aware

of the “vague” evidence of penetration, and that he believed there was reasonable

doubt as to the aggravated sexual battery count once the victim testified that Williams

had not placed his finger insider her vagina. Counsel also objected to any jury

instruction that informed the jury that slight penetration was sufficient. Thus, it was

reasonable strategy to pursue an acquittal on that charge rather than give the jury the

option of convicting him on the lesser included offense. See Wells v. State, 336 Ga.

App. 717, 722 (3) (783 SE2d 178) (2016); see also Sanchez v. State, 327 Ga. App.

500, 502 (2) (759 SE2d 576) (2014) (“a decision not to request a jury instruction on

a lesser offense in order to obtain an outright acquittal is a matter of trial strategy best

left to the judgment of counsel after consultation with a client.”) (citation and

punctuation omitted).

       We note that trial counsel testified that he likely just made a mistake in

requesting the lesser included instruction on the molestation count but not the

aggravated sexual battery count. Even if we were to conclude that the trial court

clearly erred in its factual finding that trial counsel made a strategic decision in this

regard, thus removing any deference we would give to that finding, Williams has

failed to show how he was prejudiced by the instruction as given.

                                             9
      To establish prejudice for purposes of an ineffective assistance of counsel

claim, Williams must show “a reasonable probability” that the jury would have

reached a different result, and he has not met this burden. The jury was charged that

slight penetration was sufficient, and there was testimony from a nurse practitioner

that touching the “top” of the vagina was penetration. Hinton v. State, 304 Ga. 605,

607-608 (2) (820 SE2d 712) (2018) (defendant did not meet burden where evidence

would have authorized lesser included jury instruction, but evidence to support lesser

included offense was “weak”); Goss v. State, 305 Ga. App. 497, 500-501 (2) (c) (699

SE2d 819) (2010) (defendant failed to show prejudice from failure to request lesser

included offense instruction given the strength of the case against him). The jury was

also instructed that it should acquit Williams if it found that the State had not proven

all of the elements of the offense beyond a reasonable doubt, and the jury was able

to consider and resolve the inconsistencies in the victim’s testimony. Given these

facts, and in light of the strength of the evidence to support the aggravated sexual

battery charge, it is mere speculation that the jury would have found Williams guilty

of the lesser offense with respect to the aggravated sexual battery count had they been

so charged, and mere speculation is insufficient to establish prejudice. Zamora v.

State, 291 Ga. 512, 516 (6) (731 SE2d 658) (2012).

                                          10
      (c) Cumulative effect.

      In a passing reference, Williams also argues that a new trial was warranted due

to the combined errors discussed above. Although we may now consider whether the

cumulative effect of errors requires a new trial, where, as here there are not multiple

errors, there can be no cumulative error. See State v. Lane, 308 Ga. 10, 15 (1), 21 (4)

(838 SE2d 808) (2020) (applying cumulative error to claims arising from ineffective

assistance of counsel but suggesting that cumulative error requires the occurrence of

at least two errors during trial); Crider v. State, 356 Ga. App. 36, 50 (4) (846 SE2d

205) (2020); Showers v. State, 353 Ga. App. 754, 761 (2) (d) (839 SE2d 245) (2020).

      Judgment affirmed. McFadden, C. J., and Rickman, P. J., concur.




                                          11